Citation Nr: 1753649	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and schizophrenia, for accrued benefits purposes.

2. Entitlement to service connection for a foot disability, also claimed as a rash, to include as due to exposure to chemicals and/or herbicides, for accrued benefits purposes.

3. Entitlement to service connection for right knee disability, for accrued benefits purposes.

4. Entitlement to service connection for right arm disability, to include as secondary to service-connected right hand disability, for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974, and from January 1996 to September 1977. He died in June 2016. The appellant is his surviving spouse. She has been substituted for him for the purpose of seeking accrued benefits based on his claims that were on appeal at the time of his death.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In that rating decision, the RO denied service connection for psychiatric disability, foot rash, left knee disability, right knee disability, right arm disability, and stomach disorder.

In May 2013, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). In March 2015, he had another Board videoconference hearing before the undersigned VLJ. The claims file contains transcripts of both hearings.

In March 2014 and December 2014 the Board remanded the case to the RO for additional action. In a July 2015 decision, the Board denied service connection for left knee disability. At that time the Board remanded the remaining issues on appeal to the RO for additional action.

In a July 2017 rating decision the RO granted service connection, for accrued benefits purposes, for the Veteran's stomach disorder, described as duodenal ulcer.


FINDINGS OF FACT

1. The Veteran did not have any psychiatric disorders when he entered service.

2. No psychiatric disorders had onset while the Veteran was in service, and schizophrenia did not have onset within a year after his later period of service.

3. The Veteran's psychiatric disorders, including PTSD, anxiety disorder, depressive disorder, and schizophrenia, that were found after service, are not attributable to any event or events during his service.

4. No chronic rash or other chronic disorder of the feet was manifest during service and continued or recurred regularly after service.

5. Foot disorders including skin disorders noted long after service are not related to any disease or any herbicide or other chemical exposure during service.

6. No chronic and persistent disorder of the right knee had onset during or soon after service; nor did arthritis manifest in that knee during or after service.

7. Right hand injury was treated during service, but no disease or injury of the right arm manifested during or soon after service.

8. Right arm problems manifested by pain, noted many years after service, were not caused or worsened by right hand disability residual to the hand injury in service.


CONCLUSIONS OF LAW

1. None of the Veteran's psychiatric disorders, including PTSD, anxiety disorder, depressive disorder, and schizophrenia, were incurred or aggravated in service, are presumed to be service connected, or resulted from events during service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. No foot disorder including skin rashes was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3. No disability of the right knee was incurred or aggravated in service or may be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. No disability of the right arm was incurred or aggravated in service, or was proximately due to, the result of, or aggravated by service-connected right hand injury and disability. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2017).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran or the appellant notice in letters issued in 2009 through 2017. In those letters, the RO notified them what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the May 2013 and March 2015 Board hearings, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran did not assert and the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of either hearing. The Board therefore finds that the VLJ who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during either hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations and opinions. The examination and opinion reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the March 2014, December 2014, and July 2015 Board remands.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, and the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining evidence. The Veteran and the appellant actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they have done so.

Accrued Benefits

During the Veteran's life service connection was established, and he received VA disability compensation, for hearing loss, tinnitus, and right hand disability residual to fracture. He appealed the RO's denial in the March 2010 rating decision of service connection for psychiatric disability, foot rash, left and right knee disabilities, right arm disability, and stomach disorder. He died before the Board reached a decision on the issues of service connection for psychiatric disability, foot rash, right knee disability, right arm disability, and stomach disorder. Upon the death of an individual receiving VA benefit payments, certain persons, including a surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). The appellant has been substituted for the Veteran in pursuing those pending issues. As noted above, after the Veteran's death service connection was established, for accrued benefits purposes, for duodenal ulcer. The remaining issues that the appellant is pursuing for accrued benefits purposes are service connection for psychiatric disability, foot rash, right knee disability, and right arm disability.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Psychiatric Disability

The Veteran contended, and the appellant contends, that the Veteran had psychiatric disability that began or worsened during his service and continued after service. He also related his psychiatric disorders to upsetting and traumatic experiences during service; particularly being physically assaulted by a sergeant and other servicemen, seeing servicemen who were accidentally hit by weapons fire, and hearing that his brother had been shot and killed.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses such as schizophrenia, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5).

Alcohol and drug use and dependence are noted in the Veteran's treatment records. The Veteran did not clearly express, however, that he was seeking service connection for dependence on or disability due to the use of alcohol or drugs. With regard to such issues, the Board notes that VA disability compensation is not payable for disability due to a veteran's own willful misconduct or disability resulting from his abuse of alcohol or drugs. 38 C.F.R. § 3.301(a), (b) (2017). Organic diseases and disabilities that result from chronic alcohol use will not be considered of willful misconduct origin. 38 C.F.R. § 3.301(c)(2). The use of drugs to the point of addiction is considered willful misconduct. 38 C.F.R. § 3.301(c)(3). Where use of drugs or addiction to drugs results from a service-connected disability, however, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2017).

The Veteran was examined in April 1974 for entrance into his first period of active service. On a medical history report he checked no for any history of depression, excessive worry, or nervous trouble of any sort. On an examination report the examiner checked normal for his psychiatric condition. 

The claims file contains copies of statements from several persons regarding a physical altercation between the Veteran and a sergeant on December 1, 1976. The statements reflect some differences on details but they broadly overlap. The overlapping areas of the statements indicate that a sergeant approached the Veteran in irritation over something the Veteran was doing, heated words ensued, the Veteran swung at the sergeant with his fists and missed, the sergeant hit the Veteran with his fists and knocked him down, other servicemen got involved, and the Veteran was held down. Records in the file reflect that the Veteran was disciplined for attempting to hit the sergeant. The file also contains records of military and civilian disciplinary actions against the Veteran in 1976 and 1977 for infractions including speeding and driving after drinking.

The assembled medical records from the Veteran's service periods do not reflect any mental health consultations or treatment. On the report of examination of the Veteran in August 1977, for separation from his second period of service, the examiner checked normal for his psychiatric condition.

The Veteran has reported that he sought VA treatment soon after separation from service. After he filed his 2009 claim for VA disability compensation, VA treatment records were sought. Records as early as 1987 were obtained, but efforts to obtain earlier records were unsuccessful. VA treatment records from the late 1980s contain notations that he also had VA treatment in the late 1970s. In VA treatment in January 1987, the Veteran was seen for stomach ulcers. His history at that time included heavy alcohol consumption. 

In his September 2009 claim, the Veteran stated that PTSD, anxiety, and depression became manifest during his active service, and that he presently had those disorders. The RO asked the Veteran to identify traumatic experiences during service that he believed led to his PTSD. In a September 2009 statement, he wrote that in September 1976, at Fort Bragg, he saw soldiers die from a misfire on a shooting range. He stated that he saw the bodies being moved onto ambulances. He indicated that with the experience he felt fear, anxiety, and depression, and that those feelings continued through the present. 

In April 2010, the Veteran had a VA mental health consultation. He stated that he had been depressed for many years. He noted that while he was in service his brother was shot and killed. He related a history of anger modulation problems and marital discord.

In a June 2010 statement, the Veteran wrote that in the 1976 accidental death incident, he was driving a truck toward an artillery range, heard artillery fire, and arrived to learn that someone had been hit by the artillery fire. He reported that he saw two injured soldiers, and that on one of them a lot of blood had seeped through a blanket covering him. He stated that since that incident he had experienced anxiety, nightmares, sudden awakening, and difficulty returning to sleep.

In VA mental health treatment in November 2010, the Veteran reported heavy daily alcohol consumption and ongoing depression. The treating clinician found possible alcohol dependence, anxiety, depression, and pain disorder. In a November 2010 psychiatric consultation, the psychiatrist's assessment was alcohol dependence.

In December 2010 the Veteran had a VA PTSD examination. He reported that during childhood he witnessed a person being run over by a train. He stated that there was gang violence in his neighborhood, and he saw the mangled body of an acquaintance who had been killed. He related that he was an average but troubled student.

The Veteran reported that during service he came under disciplinary actions two or three times, including after a fight with his sergeant. He related that the sergeant provoked the fight and hit him first, and that military police then abused him. He stated that at the time he feared for his life. He also reported that during service he saw bodies covered with bloody sheets being loaded into ambulances. He indicated that he learned that the soldiers were hit with weapons file in a training accident, and that they died from their injuries. He stated that he did not have a strong emotional reaction at the time of that incident. He also reported that while he was in service his brother was shot and killed. He indicated that he began to drink and use drugs heavily while he was in service. 

The Veteran stated that after service he moved from job to job. He reported that a job delivering and installing tires was the job he held longest, for twelve years. He stated that after service he was charged three times with driving while intoxicated, and he was treated on three or four occasions for substance dependence. He indicated that presently he had a depressed mood, fatigue, sleep difficulties, appetite disturbance, difficulty making decisions, and feelings of self-criticism. He endorsed having auditory and visual hallucinations, persecutory delusions, delusions of reference, and delusions of grandiosity. He indicated that the delusions of grandiosity had been present since he was 17 or 18 years old.

The examiner observed that the Veteran was somewhat guarded and had somewhat tangential and circumstantial thought processes. The examiner stated that the Veteran seemed to be over inclusive when reporting his current symptomatology. The examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. The examiner concluded that his symptoms met the criteria for a diagnosis of schizophrenia, and that those symptoms appeared to predate his military service. The examiner expressed the opinion that it was less likely than not that the Veteran's current psychiatric problems were caused by his service.

In VA mental health treatment in January 2011, the Veteran reported a long history of heavy alcohol use and some use of marijuana and cocaine.

In statements in February and March 2011, the Veteran wrote that during service a sergeant started a fight with him and assaulted him, and he was punished. He contended that presently he had PTSD as a result of those events.

In VA mental health treatment in April 2011, a consulting psychologist listed a provisional diagnosis of schizophrenia, and diagnoses of alcohol dependence and history of cocaine and cannabis abuse. The psychologist recommended treatment to address alcohol dependence.

In a January 2012 statement, the Veteran contended that during service he was traumatized by the assault he experienced. He emphasized that he did not strike the sergeant, that the sergeant and several other people struck him repeatedly, and that he sustained bruises and other injuries. He asserted that the trauma of those events caused him to have cold sweats, difficulty sleeping, flashbacks, and paranoia that continued through the present.

In VA mental health treatment in March 2012, the Veteran reported a years long history of auditory hallucinations. He related having been traumatized by seeing two buddies killed by friendly fire. He stated that he woke with cold sweats as a result of being physically assaulted during service. A treating psychiatrist listed diagnoses of chronic paranoid schizophrenia, alcohol dependence in remission, depression, and anxiety. In April 2012, the Veteran reported ongoing auditory hallucinations. In June 2012, it was noted that he was prescribed three medications to address psychiatric symptoms. In 2013, clinicians listed diagnosis of chronic paranoid schizophrenia, alcohol, cocaine, and cannabis dependence, depressive disorder, anxiety disorder, and PTSD. Treatment records reflected that the Veteran attributed his anxiety to trauma in service, specifically, being assaulted by his sergeant and a group of soldiers.

In the May 2013 Board hearing, the Veteran indicated that he did not experience any mental health issues before he entered service for the first time in May 1974 or the second time in January 1976. He contended that his psychiatric disability was related to the 1976 altercation with the sergeant. He stated that the sergeant struck him multiple times, knocked him down twice, and held him down. He indicated that while the sergeant was hitting him, holding him down, and choking him, he was afraid. He stated that the incident was traumatic to him, and that he had upsetting thoughts and dreams about it from then on. He asserted that other incidents during his second period of service, including civilian charges for driving after drinking, reflect the difficulty with rules and authority figures that he had during that period.

The Veteran continued in VA mental health treatment in 2014 to 2016. He continued to report depression, anger, and sleep disturbance. Treatment continued to include medications.

On VA mental disorders examination in June 2014, the Veteran reported that while he was in service his brother died. He stated that he was very troubled by that, and afterward could not function right. He reported that he got in trouble during service, and that he had ongoing problems with anger after service. He related current depression and anxiety. The examiner reported having reviewed the Veteran's claims file, and discussed many of the records. The examiner expressed the opinion that there was clear and unmistakable evidence that the Veteran had alcohol abuse and/or dependence prior to service. The examiner opined that there was not clear and unmistakable evidence that he had other mental health disorders before service. The examiner expressed the opinion that it was less likely than not that the Veteran's current mental health disorders were incurred during service, including in response to the altercation in December 1976.

In December 2014, a private psychologist evaluated the Veteran. The psychologist reviewed records that the Veteran provided. The psychologist concluded that the Veteran was not traumatized by the altercation with the sergeant during service. The psychologist found that the Veteran did not meet the criteria for a diagnosis of PTSD. The psychologist listed diagnoses of paranoid schizophrenia, and history of alcohol, cocaine, and cannabis dependence. The psychologist expressed the opinion that it was less likely than not that the Veteran's schizophrenia was secondary to the altercation during his service.

In the March 2015 Board hearing, the Veteran stated that he did not experience any mental or emotional problems before he entered service. He reported that he had experienced mental health problems on and off since service. He stated that during service at Fort Bragg he saw two servicemen who were hit in a friendly fire accident and died as a result. He indicated that he had mental health counseling after service, including recently. He reported that he also had other bad experiences during service, including the shooting death of his brother, and an altercation with his sergeant. He stated that presently he had bad dreams about friendly fire and about being repeatedly hit and knocked down by the sergeant.

Clinicians diagnosed the Veteran with schizophrenia, depression, anxiety, PTSD, and dependence on alcohol, cocaine, and cannabis. No psychiatric disorder was noted when the Veteran was examined and accepted for service. To overcome the presumption that he was in sound psychiatric condition when he entered service, there must be both clear and unmistakable evidence demonstrating that a psychiatric disorder existed prior to service, and clear and unmistakable evidence demonstrating that a psychiatric disorder was not aggravated by service.

As the claims file does not contain any documents from before the Veteran's service entrance examination, there is no contemporaneous information about his psychiatric status before service. After service, in some accounts the Veteran related a history of traumas and delusions during his childhood and adolescence. The December 2010 VA examiner stated that it appeared that the Veteran had schizophrenia symptoms that predated his service. In other accounts, however, the Veteran indicated that he had generally normal psychological functioning before service. As there is mixed evidence as to whether he had signs of schizophrenia before service, there is not clear and unmistakable evidence that he had schizophrenia before service. Similarly, a June 2014 VA examiner opined that there was clear and unmistakable evidence that the Veteran had alcohol abuse and/or dependence during service. That examiner did not opine, however, that there was clear and unmistakable evidence that alcohol abuse and/or dependence was not aggravated by service. In the absence of clear and unmistakable evidence as to preexistence and as to lack of aggravation, the presumption of soundness stands. The Board presumes that the Veteran did not have any psychiatric disability when he entered service.

Clinicians diagnosed that the Veteran had schizophrenia, a psychosis. He reported hearing voices, that is, having auditory hallucinations. He did not say that he began to have auditory hallucinations during his service or the year following his separation from service. He indicated that he received VA treatment of some kind soon after separation from service, but he did not state that he had mental health treatment at that time. VA treatment records from the late 1980s contain notation of VA treatment in the late 1970s, but do not indicate that the 1970s treatment included mental health treatment. Thus, the Veteran did not make a clear contention, and available records do not help to indicate, that his schizophrenia had onset in service or manifested to a degree of 10 percent disabling or more within a year after his service. Therefore there is not a basis to presume that his schizophrenia was service-connected.

Records from the Veteran's service reflect alcohol use and disciplinary actions, but do not reflect that he or anyone else suggested that he had any symptoms of mental disorder. There is no indication that he sought or was referred for any mental health evaluation or treatment. At separation from service an examiner indicated that his psychiatric condition was normal. In some of his post-service accounts the Veteran stated that during service he experienced trauma and distress. He did not provide such accounts until many years after his service, however. Information from the time of his service is more likely to be accurate regarding that period than recollections made long after the events. The Board finds that the greater persuasive weight of the evidence is against the onset or manifestation of any mental disorder during his service.

Clinicians have diagnosed the Veteran with schizophrenia, anxiety disorders, and depressive disorders. Those disorders or symptoms of them were not recorded during service, but service connection nonetheless could be supported by evidence linking the disorders to service. The Veteran indicated that during his service at times he was upset and had problems functioning. He noted that he was saddened by the death of his brother, which occurred during the Veteran's service. However, mental health professionals who considered his history and conditions have not expressed support for a relationship between events during his service and any of his psychiatric disorders. The greater persuasive weight of the evidence is against a connection between his service and his schizophrenia, anxiety disorders, and depressive disorders.

Even when PTSD does not become manifest during service, service connection can be found based on diagnosis, link to service, and occurrence of a stressor in service. Some records of treatment of the Veteran include PTSD in a list of his conditions. Clinicians who examined the Veteran in December 2010 and December 2014, however, concluded that his symptoms did not meet the criteria for a diagnosis of PTSD. There is mixed evidence, then, as to whether the Veteran's condition was consistent with a diagnosis of PTSD. The in-service stressors that the Veteran reported were the altercation with the sergeant and the incident of seeing soldiers who were accidentally killed in weapons exercises. The claims file contains service records that document that the altercation occurred. The Veteran gave somewhat varied accounts, however, as to the effects of the altercation on him. The December 2014 examiner opined that the altercation did not traumatize the Veteran. In the July 2015 remand, the Board instructed the RO to seek additional information from the Veteran and then seek service records corroborating the accidental deaths incident. The RO asked the Veteran for more information about, including the approximate time range of, his stressors. The Veteran did not reply to that request. In summary, there is a significant question as to whether the Veteran had a disorder warranting a diagnosis of PTSD, and the medical evidence does not clearly link any PTSD to an event in service that is adequately shown to have occurred. Thus the preponderance of the evidence is against service connection for PTSD.

Foot Rash

The Veteran contended, and the appellant contends, that during the Veteran's service he had a rash on his feet, and that the rash continued to recur intermittently after service. The contentions include an assertion that the rash on his feet may have been caused by handling equipment that could have been exposed to herbicides and other chemicals.

Under certain circumstances, service connection for certain specified diseases may be presumed if a veteran was exposed during service to certain herbicides, such as Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). Service in certain other places, times, and circumstances also affects how VA considers the likelihood that a veteran was exposed during service to an herbicide agent. See 38 C.F.R. §§ 3.307(a)(6)(iv) and (v), 3.307(a)(7). The Veteran did not serve in Vietnam. His records show that he was stationed entirely in the continental United States. He did not have service in any place, time, or circumstance addressed in the regulations regarding herbicide exposure. The question of whether he had herbicide exposure during service depends on the assembled evidence.

The skin diseases, listed under 38 C.F.R. § 3.309(e), for which service connection is presumed in herbicide-exposed veterans, include porphyria cutanea tarda, and chloracne or other acneform disease consistent with chloracne. In veterans who were exposed to an herbicide during service, service connection for any of those skin diseases is presumed to be service-connected if the disease became manifest to a degree of 10 percent disabling or more within a year after the last date on which the veteran was exposed to an herbicide agent during service. 38 C.F.R. § 3.307(a)(6)(ii).

On examination of the Veteran in April 1974 for entrance into his first period of active service, he checked no for any history of skin diseases or foot trouble. The examiner checked normal for the condition of his skin and feet. The assembled medical records from his service periods do not reflect any complaint or treatment regarding his skin or his feet. On the report of his examination in August 1977, for separation from his second period of active, the examiner checked normal for the condition of his skin and feet.

As noted above, there are indications that the Veteran had VA treatment soon after service, but no indication what conditions were treated then. In VA treatment in January 1987, the Veteran reported having had a rash on his right arm and both legs for three months. A treating clinician noted excoriated areas, scabs, and hypopigmented areas, and listed an assessment of possible chronic eczema. In April 1988, the Veteran reported a rash on his upper extremities and his penis. The treating clinician's assessment was lichen nitidus. 

In June 2005, the Veteran had a VA dermatology consultation. He reported a five month history of an itchy rash on his scalp, face, trunk, arms, and legs. A clinician's impression was dermatitis.

In his September 2009 claim, the Veteran indicated that a rash on his feet manifested and continued during his active service, and that he presently had a rash on his feet.

In VA treatment in June 2012, it was noted that the Veteran was prescribed an oral medication to treat an itching rash. In July 2012, he reported a seven month history of an itchy rash on his trunk and extremities. A treating dermatologist diagnosed new onset lichen planus. In February 2013, the Veteran requested renewal of a skin cream. His list of conditions included dermatitis and lichen planus. The treating clinician noted lichen planus on his hands and arms.

In the May 2013 Board hearing, the Veteran reported having a skin rash on his feet intermittently over many years. He stated that during service he cleaned by hand uniforms, tents, and other gear, some of which had been in Vietnam. He asserted that this work exposed him to any chemicals that were on those items, including possibly herbicides such as Agent Orange. He reported that during service he developed a rash that was treated with a cream. He stated that he had rashes intermittently during and after service, through the present.

On VA skin examination in June 2014, the Veteran reported that he developed a skin condition during service, and that the condition continued after service through the present. He stated that during service he cleaned equipment that was used in Vietnam. He reported that he intermittently had itchy rashes on his feet, legs, and arms. The examiner reported having reviewed the Veteran's claims file, and noted several specific records. The examiner found that the Veteran presently had lichen planus. The examiner expressed the opinion that it was less likely than not that the lichen planus was incurred in service.

In February 2016, a VA physician reviewed the Veteran's claims file. The physician concluded that the Veteran had dermatitis and lichen planus. The physician expressed the opinion that it is less likely than not that exposure to chemicals during service caused the Veteran's current skin disorders. The physician explained that the records did not show skin problems during service, at separation from service, soon after service, or continuously since service. The physician stated that Agent Orange exposure does not cause the appearance of skin conditions such as lichen planus or dermatitis years after the exposure.

In June 2016, a VA physician reviewed the Veteran's claims file. The physician concluded that the Veteran's current skin disorder was lichen planus. The physician expressed the opinion that it is less likely than not that the lichen planus was incurred in service or caused by exposure to chemicals during service. In explanation, the physician noted that there was no record of any similar skin problems during service or at separation from service, and that the evidence did not show treatment for ongoing skin problems after service. 

The Veteran was never found to have porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne, the diseases VA recognizes as associated with herbicide exposure. Therefore his claim of service herbicide exposure is not relevant to his claim for service connection for the foot skin disorders that he had.

The Veteran was in a position to observe and recall rashes and other problems affecting the skin of his feet. Records do not show, however, that any skin problem was reported or observed during his service, at separation from his later period of service, or in the years immediately following his service. Thus the greater weight of the evidence is against a history of a skin disorder being manifest during service and continuing or frequently recurring after service.

With respect to claimed service exposure to chemicals other than herbicides, despite any such exposure, no foot skin disorder was noted at separation from service. In addition, the June 2016 medical reviewer provided a persuasive opinion against the likelihood that service chemical exposure caused the skin conditions that clinicians found the Veteran had. The preponderance of the evidence, then, is against onset in service of any post-service foot skin disorder, or connection of any foot skin disorder to any exposure in service to herbicides or other chemicals.

Right Knee Disability

The Veteran contended, and the appellant contends, that during the Veteran's service he sustained right knee injury, and that he continued to have problems with that knee after service.

Arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection is presumed if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service.

The Veteran was examined in April 1974 for entrance into his first period of active service. On a medical history report he checked no for any history of joint problems or trick or locked knee. On an examination report the examiner checked normal for his lower extremities. Service records regarding the December 1976 altercation between the Veteran and the sergeant do not address what if any injuries the Veteran sustained in the altercation. The assembled medical records from his service periods do not reflect any reports or findings of problems affecting his right knee. On the report of an examination in August 1977 for separation from his second period of active, the examiner checked normal for the condition of his lower extremities.

In his September 2009 claim, the Veteran stated that a bilateral knee condition became manifest during his active service and presently existed. In a June 2010 statement, he wrote that in service he did a lot of walking, and began to have problems with his knees. He stated that in service he was seen at a clinic a few times for his knee pain. He reported that he presently had pain and swelling in his knees. In the May 2013 Board hearing, he asserted that in the altercation in service he sustained knee injury.

On VA knee examination in June 2014, there was limitation of flexion and evidence of pain with motion of the Veteran's right knee. The examiner stated that there was no evidence of a diagnosable disease or pathology of that knee.

In February 2016, a VA physician reviewed the Veteran's claims file. The physician expressed the opinion that it is less likely than not any current right knee disability was incurred in his active service. The physician noted that no right knee problems were treated in service, noted at separation from service, or treated soon after separation from service.

In April 2017, a VA physician reviewed the Veteran's claims file. The physician expressed the opinion that it is less likely than not that the Veteran had right knee disability due to any event during his service. He explained that x-rays and examinations indicated that the Veteran's right knee did not have arthritis or other disorder that reduced function of the knee.

The Veteran was in a position to recall experiences during his service, including heavy use of his knees and pain and other symptoms in his knees. The absence of any right knee problem on his service separation examination, however, is evidence against the existence any serious or chronic problem with the knee at that time. Arthritis was not found in that knee. As it was not found during the year after his separation from service, there is no basis to presume service connection for arthritis in that knee. The Veteran did not report a history of right knee problems soon after service or continuously or frequently over the years directly following service. Clinicians who reviewed the file concluded that the record did not show any right knee problem with a long history consistent with onset in service. The preponderance of the evidence is against incurrence in service of any right knee disability.

Right Arm Disability

The Veteran contended, and the appellant contends, that a service-connected injury of the Veteran's right hand led to the development of pain and problems affecting his right arm.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Veteran was examined in April 1974 for entrance into his first period of active service. On a medical history report he checked no for any history of arthritis or elbow problems. On an examination report the examiner checked normal for his upper extremities.

In August 1974, the Veteran sought treatment for pain in his right little finger. He stated that six weeks earlier he fell on that hand during physical training. He related having swelling and pain in the finger since then. A treating clinician noted a tender nodule on that finger. In September 1974 the Veteran underwent an operation on that hand. A treating clinician entered a diagnosis of traumatic synovitis in the extensor tendons of the right fifth finger. After the surgery a clinician found that the Veteran had good sensation in the finger.

Service records regarding the December 1976 altercation between the Veteran and the sergeant do not address what if any injuries the Veteran sustained in that altercation. Records from his 1976 and 1977 period of active service are silent for any complaints regarding the right arm. On the report of examination of the Veteran in August 1977, for separation from his second period of service, the examiner checked normal for his upper extremities.

In his September 2009 claim, the Veteran contended that presently he had a right arm condition that was secondary to a right hand condition that was incurred during his service. In VA treatment in April 2010, he reported chronic diffuse right arm pain. In June 2010 statement, he wrote that after the right hand injury and surgery in service he developed pain that radiated from the hand surgery site up into his right arm.

On VA examination in July 2010, the Veteran reported that injury of his right hand in service was followed by ongoing episodes of pain and cramping in that hand. He stated that over the past two years he had also experienced pain shooting up his right arm. The examiner found that on testing the Veteran's right arm had no muscle atrophy, muscle deficits, or neural deficits. His right shoulder and elbow had normal ranges of motion, and his right arm had normal strength.

In a March 2011 statement, the Veteran asserted that his right arm condition was due to his right hand condition. In VA treatment in March 2012, he reported pain in his right arm and inability to use that arm.

In the May 2013 Board hearing, the Veteran reported that in service, in a physical training test, he fell and broke a finger. He stated that in service he had treatment including an operation for his hand injuries. He reported that presently he had pain in his arm. He contended that the hand injury led to the later development of arm pain.

In VA treatment in August 2013, the Veteran reported ascending pain in his arm, which he attributed to an old injury.

On VA examination in June 2014, the Veteran reported that in service in 1974 he fell and landed on his right hand. He stated that he sustained right hand injury, and then experienced pain that shot up from that hand to his right arm, his right shoulder, and the right side of his neck. The examiner stated that examination showed no evidence of a current diagnosable disorder of the right arm.

In February 2016, a VA physician reviewed the Veteran's claims file. The physician expressed the opinion that it was less likely than not any current disability of the Veteran's right elbow was incurred in his active service. The physician noted that no right elbow problems were treated in service, noted at separation from service, or treated soon after separation from service.

In April 2017, a VA physician reviewed the Veteran's claims file. The physician expressed the opinion that it is less likely than not that a current right arm disability was caused or aggravated by the service-connected right hand disability. The physician explained that the areas affected by the finger injury in service were different from the areas associated with the symptoms that the Veteran presently described. In a July 2017 addendum, the physician expressed the opinion that it is less likely than not that a right arm disorder was incurred in service. The physician explained that the arm symptoms that the Veteran had reported in recent years affected different structures than the structures affected in the hand injury in service.

Arthritis was not found in the Veteran's right arm, so there is no basis to presume service connection of any right arm disability. Medical records do not show any right arm disorder during his service, at separation from service, or soon after service, so the preponderance of the evidence is against incurrence in service of any right arm disease or injury. Referring to the medical records and noting the affected anatomical areas, the 2017 VA medical reviewer persuasively explained his opinion that it is less likely than not that a current right arm disability was caused or aggravated by the service-connected right hand disability. The greater persuasive weight of the evidence is against the hand disability having caused or aggravated the arm problems. The Board therefore denies service connection.


ORDER

Entitlement to service connection, for accrued benefits purposes, of acquired psychiatric disability, to include PTSD, anxiety disorder, depressive disorder, and schizophrenia, is denied.

Entitlement to service connection, for accrued benefits purposes, of foot disability including rashes, is denied.

Entitlement to service connection, for accrued benefits purposes, of right knee disability is denied.

Entitlement to service connection, for accrued benefits purposes, of right arm disability is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


